Ilsley, J.
This is an appeal from a judgment in-favor of tho plaintiff and against the defendant, for the amount of a promissory note by the latter, drawn to the order of and endorsed in blank by the payee, James Madison Wells.
The defendant sets up equities against the payee of the note, who, ho alleges in his answer, transferred it to tho plaintiff after its maturity, and- which equities he pleads against the plaintiff, to defeat his action.
In order to establish this defence, i. e., the existence of valid equities and posterior transfer, the defendant offered letters of Wells, written after the transfer, which were objected to, on the ground that Wells was not a party to the suit, nor a sworn witness.
Statements made by Wells, after he had transferred the note to defeat the plaintiff’s action, were not admissible. If his testimony could be used at all, it was only as a sworn witness in the case, so that the plaintiff could cross-examine him.
The letters were properly excluded.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed, at the costs of the appellant.